[Cite as Hannigan v. Ohio Dept. of Transp., 2010-Ohio-6558.]

                                      Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




DOROTHEA E. HANNIGAN

       Plaintiff

       v.

OHIO DEPT. OF TRANSPORTATION

       Defendant

        Case No. 2010-06290-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Dorothea E. Hannigan, filed this action against defendant,
Department of Transportation (ODOT), contending that her 2009 Mercedes Benz E
350W was damaged as a proximate cause of negligence on the part of ODOT in
maintaining a hazardous condition on Interstate 71 North on the Brent Spence Bridge
spanning the Ohio River between Kentucky and Ohio.                        In her complaint, plaintiff
described her damage incident relating that:                   “[w]e were driving north on I-71, we
crossed the Ohio line and before leaving the Ohio/Kentucky bridge (about 150 ft
remaining) we encountered a large pot hole on the drivers side,” which damaged both
rims and tires on the driver’s side of the vehicle. Plaintiff recalled that the incident
occurred on April 9, 2010 between 10:00 and 11:00 a.m. Plaintiff seeks recovery of
damages in the amount of $1,055.19, the cost of replacement parts and related repair
expenses. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that the Commonwealth of Kentucky and not ODOT bears the
maintenance responsibility for the substantial portion of Interstate 75 on the Brent
Spence Bridge. Defendant submitted photographs depicting the Brent Spence Bridge
advising that practically the entire bridge deck is located within the Commonwealth of
Kentucky and is consequently the maintenance responsibility of that governmental
entity.    Defendant stated “[a]s such, the State of Kentucky is the proper party to
plaintiff’s claim, not the defendant.”        The site of the damage-causing incident was
located within the Commonwealth of Kentucky.
                                     CONCLUSIONS OF LAW
          {¶ 3} 1)     R.C. 2743.01(A) provides:
          {¶ 4} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,         boards,   offices,   commissions,   agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
          {¶ 5} 2)     R.C. 2743.02(A)(1) states in pertinent part:
          {¶ 6} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
          {¶ 7} 3)     R.C. 5501.31 in pertinent part states:
          {¶ 8} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
          {¶ 9} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.


                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




DOROTHEA E. HANNIGAN

      Plaintiff

      v.

OHIO DEPT. OF TRANSPORTATION

      Defendant

       Case No. 2010-06290-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s claim is DISMISSED. Court costs are assessed against plaintiff




                                                 ________________________________
                                                 MILES C. DURFEY
                                                 Clerk

Entry cc:

Dorothea E. Hannigan                             Jolene M. Molitoris, Director
6851 Smoky Row Road                              Department of Transportation
Columbus, Ohio 43235-2034                        1980 West Broad Street
                                                 Columbus, Ohio 43223
RDK/laa
8/23
Filed 9/15/10
Sent to S.C. reporter 12/29/10